Citation Nr: 0736171	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection to an acquired psychiatric 
disorder, to include depression, dysthymia, anxiety, and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1971 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran appeared at a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service in the United States 
Army was a causal factor in the development of an acquired 
psychiatric disorder.  Specifically, the veteran relayed 
several instances of exposure to alleged traumatic events 
which he claims are the source of current PTSD and other 
psychiatric disabilities.  In October 2004, the veteran's 
private psychologist determined that the veteran was 
experiencing a delayed-onset PTSD due to military service.  

The veteran appeared at a Travel Board Hearing in June 2007, 
during which time he gave testimony on an alleged in-service 
assault occurring while he was standing "fire watch" during 
basic training.  Additionally, there is testimony of record 
which alleges involvement in fighting with other soldiers.  
At this time, it appears as though the RO has dispatched 
notice to the veteran asking him to identify individual 
stressors; however, the veteran has not been notified of how 
he can substantiate a claim for PTSD based on a personal 
assault.  The Board is cognizant that incidents such as 
personal assault often go unreported, and are, as in this 
case, not usually found in the service personnel records.  
The veteran, however, may submit statements from in-service 
comrades, clergy, family members, friends etc., who knew the 
veteran at the time and who might be able to corroborate any 
significant changes in behavior which could have occurred due 
to an alleged assault.  See 38 C.F.R. § 3.304(f)(3).  Thus, 
this claim must be remanded so that the veteran can be 
afforded proper notice on the special information which may 
help to substantiate a claim for PTSD based on personal 
assault.  See Patton v. West, 12 Vet. App. 272 (1999).  If 
the veteran responds with evidence which would serve to 
corroborate a stressor, a new psychiatric examination must be 
afforded addressing the potential link between the specific 
corroborated stressor and the current diagnosis of PTSD.  

The veteran's claim for service connection for an acquired 
psychiatric disorder encompasses multiple diagnoses in 
addition to PTSD; however, as the claim has to this point 
been adjudicated as a single claim for service connection for 
an acquired psychiatric disability, the Board will continue 
the appeal as a one issue claim.  The Board defers rendering 
a decision on any aspect of the claim, to include the non-
PTSD diagnoses, until the directed development listed below 
has been accomplished.  

The Board notes that the veteran has been in receipt of 
benefits from the Social Security Administration since 1984.  
Several of the records in the file pertaining to the award of 
this benefit are in Spanish, as this is the veteran's first 
language.  In order to assure that RO and Board adjudicators 
have all the information available regarding the onset of the 
veteran's disability, it is requested that all Spanish 
language documents be translated into English and associated 
with the claims file prior to this case being returned to the 
Board.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Notify the veteran of the 
provisions of 38 C.F.R. § 3.304(f)(3), 
which provide that evidence from 
sources other than the veteran's 
service records may corroborate the 
veteran's account of the stressor 
incident in cases of personal assault.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
tests for sexually transmitted 
diseases; and statements from family 
members, roommates, fellow service 
members, or clergy.  Evidence of 
behavior changes following the claimed 
assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

3.  If the veteran responds with 
evidence of the type listed in the 
previous paragraph, and it is 
determined that one or more stressor is 
corroborated, he should be scheduled 
for a comprehensive VA psychiatric 
examination.  As to each stressor found 
to be verified following the issuance 
of this remand, the examiner must be 
advised of such prior to this 
examination.  All appropriate testing 
should be undertaken in connection with 
the examination, and all psychiatric 
disabilities found to be present should 
be diagnosed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present is either related to or had its 
onset during service.  A diagnosis of 
PTSD must be either ruled in or 
excluded.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiner is unable to 
make any determination, she or he 
should so state and indicate the 
reasons.  If PTSD is diagnosed, the 
doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
fully explain why the stressors are 
considered sufficient under DSM-IV.  

4.  Review the claims file for any 
documents which are not written in the 
English language.  Ensure that those 
documents which are not written in 
English are sent to a translator for 
conversion from Spanish to English, and 
that a translation is associated with 
the claims file.  

5.  After the above development has 
been completed to the extent possible, 
and the veteran has be afforded 
adequate time to respond to the 
dispatched notification, re-adjudicate 
the claim for service connection.  If 
the decision remains less than fully 
favorable, issue a supplemental 
statement of the case and forward the 
claim to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



